DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/10/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The present case was filed 2/8/2021 and is a Continuation-In-Part. The examiner respectfully holds the present amendments as new matter as discussed below. Consequently the present amendments are likewise not supported by the parent application. Per MPEP §2133.01, the claims as presently worded are therefore given the effective filing date of the present CIP, 02/08/2021.

Response to Amendment
Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the "center part consist[ing] of a single surface [that] is concave toward the bottom surface of the polycrystalline diamond layer" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner notes that figures 1 & 3-14 do not show a concave center surface, nor are they taught as being concave. And while figure 2 does show a concavity in the form of "cutting reservoir", this "center part" is not a "single surface" as claimed (fig 2 clearly shows multiple distinct surfaces radially inward from the outer ridges, and the central peak itself). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase "the upper part" lacks proper antecedent basis in the amended parent claim. For the purposes of examination, the claim has been interpreted as reading "the upper surface".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This is a "New Matter" rejection per MPEP §608.04(a).
Independent claim 1 has been amended to recite "the center part consists of a single surface" and "the single surface is concave toward the bottom surface of the polycrystalline diamond layer". As discussed in the drawing objections above, this is not shown in the drawings. Applicant cites to ¶s 5 & 6 and figs 1 & 3-5 as support for this clause. Figs 1 & 3-14 show a center part that is a single surface, but is neither shown nor discussed as concave. Fig 2 shows a concavity but not a single surface, as clearly indicated by the topographical lines and the innermost peak. The specification does not use the word "concave" or variations thereof. Paragraphs 5 & 6 are narrative duplicates of originally filed claim 1 and make no mention of either a concavity nor a "single surface". The examiner can not find clear support in the originally filed specification (including original drawings and claims) for the requirement that the "center part consists of a single surface" and is also "concave toward the bottom surface". If the "center part consists of a single surface" and is "concave toward the bottom surface of the polycrystalline diamond layer", than the  center peak of figure 2 clearly violates this limitation, especially with the closed ended "consists of" language (discussed in more detail in the 112(b) rejections below).
This is further illustrated by dependent claim 6, which recites "the center part… is provided with a cutting reservoir". Concavity 105 in fig 2 is named "a cutting reservoir" (¶ 35). Therefore the concavity of parent claim 1 must ipso facto be different the cutting reservoir. Claims 2-11 depend from claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 & 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1 has been amended to recite that "the upper surface consists of a center part and an edge part; the center part consists of a single surface; the edge part consists of a plurality of cutting edges…" Citing MPEP §2111.03, subsection II, the use of "consists of" (as compared to "comprising") is close ended and "excludes any element, step, or ingredient not specified in the claim". In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931). When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016). "A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step" (last sentence of the first paragraph of  MPEP §2111.03, subsection II).
Present dependent claims 2 & 5-9 all add additional, non-inherent elements to clauses that are recited as "consists of" in parent claim 1, and are therefore held as indefinite because they contradict the "consists of" limitation.
Claims 3 & 4 are viewed as an acceptable dependent claim from the "consists of" clause as they only further define the general features already required by parent claim 1, and thus do not "add an element" per MPEP §2111.03, subsection II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0224500 (Dubose). The examiner notes that the present claims, as CIP claims, are not afforded the filling date of the earlier applications as discussed in the Priority section above, but rather are given the filing date of the present case, 2/8/2021.

Independent claim 1. Dubose discloses a polycrystalline diamond compact ("polycrystalline diamond compact (“PDC”) cutting elements" - ¶ 37. "PDC cutting elements include a polycrystalline diamond (PCD) material, which may be characterized as a superabrasive or superhard material" - ¶ 38), comprising:
a polycrystalline diamond layer ("superabrasive table 304" - fig 3 & ¶ 73), the polycrystalline diamond layer being in the form of a cylinder (generally cylindrical with a small height: fig 3) comprising an upper surface (clearly shown in fig 3 and not individually numbered), a bottom surface (underside of the perspective of fig 3; "interface 208" in fig 2A - ¶ 55), and a side wall connecting the upper surface and the bottom surface (clearly shown in fig 3 but not individually  numbered); and
a cemented carbide substrate ("the cutting element substrate 202 may include a cemented carbide material" - ¶ 52), the cemented carbide substrate being bonded to the bottom surface of the polycrystalline diamond layer (at "interface 208"); wherein:
the upper surface consists of (As discussed above, this is interpreted as close-ended. In light of the 112(b) rejection of the dependent claims which improperly add features this close-ended limitation, the claims have been interpreted as best able) a center part ("recess 316" - fig 3) and an edge part (part surrounding 316 defining 314 & 320 - fig 3);
the center part consists of a single surface ("planar interior surface 317" - ¶ 73);
the edge part consists of a plurality of cutting edges ("radially extending spokes 320" and their unnumbered sloping sides - fig 3 & ¶ 73. The sides are identified as "side surfaces 224" in fig 2A & ¶ 65) and a plurality of cutting removal grooves ("planar surface 314" clearly shown as forming grooves / troughs / depressions between the sloping sides of 320 in fig 3), and the plurality of cutting edges and the plurality of cutting removal grooves are radially distributed on the upper surface and surround the center part (fig 3);
the plurality of cutting edges and the plurality of cutting removal grooves are alternately disposed on the upper surface (fig 3);
a first end of each of the plurality of cutting edges and the plurality of cutting removal grooves are in direct connection to a peripheral edge of the single surface (314 & 320 directly contact 316: fig 3), and a second end of the each of the plurality of cutting edges and the plurality of cutting removal grooves extends to communicate with the side wall (fig 3); and
the single surface is concave toward the bottom surface of the polycrystalline diamond layer ("recess 316" - fig 3).


Claim 3. The polycrystalline diamond compact of claim 1, wherein the plurality of cutting edges and cutting removal grooves forms an annular structure on the upper surface (314 & 320 form a ring-like structure around 316: fig 3).

Claim 5. The polycrystalline diamond compact of claim 1, wherein chamfers are disposed at a joint between a circumferential edge of the upper [surface] and the side wall ("chamfered edge 210" - fig 2A. Not individually numbered but clearly shown in fig 3).

Claim 6. The polycrystalline diamond compact of claim 1, wherein the center part of the upper surface of the polycrystalline diamond layer is provided with a cutting reservoir (recess 316).

Claim 7. The polycrystalline diamond compact of claim 6, wherein the first end of each of the plurality of cutting edges and the plurality of cutting removal grooves extends to communicate with the cutting reservoir (fig 3).

Claim 8. The polycrystalline diamond compact of claim 7, wherein the cutting reservoir is in the shape of circle (fig 3) or square.

Claim 10. The polycrystalline diamond compact of claim 1, wherein an included angle between the each of the plurality of cutting edges and the side wall is greater than or equal to 90° (the upper surface of the spokes are planar: "each spoke 220 may have an upper surface 222 that is substantially planar and having a uniform height" - ¶ 64 - and the side wall is cylindrical - ¶s 8 & figs 2B & 2C - as both shown by fig 2C. This will produce an angle between them of 90 degrees), where the included angle between the each of the plurality of cutting edges and the side wall is an angle formed between a first straight line and a second straight line (as defined above);
the first straight line is in a plane of symmetry of the each of the plurality of cutting edges (the radial line extending through the middle of 320) and passes through a center point of the center part (as defined above) and a point where the second end of the each of the plurality of cutting edges intersects with the plane of symmetry of the each of the plurality of cutting edges (ibid), and the second straight line is parallel to the side wall and intersects with the first straight line (ibid).

Claim 11. The polycrystalline diamond compact of claim 10, wherein an included angle between the each of the plurality of cutting removal grooves and the side wall is greater than or equal to 90° (if 314 are planar and parallel to the upper surfaces of the ridges, a 90 degree angle will be created as similarly described for claim 10 above. If they are sloped downward as shown for "planar portion 214" in fig 2C, an angle of more than 90 degrees will be created), where the included angle between the each of the plurality of cutting removal grooves and the side wall is an angle formed between a third straight line and a fourth straight line, where the third straight line is in a plane of symmetry of the each of the plurality of cutting removal grooves and passes through the center point of the center part and a point where the second end of the each of the plurality of cutting removal grooves intersects with the plane of symmetry of the each of the plurality of cutting removal grooves, and the fourth straight line is parallel to the side wall and intersects with the third straight line (as defined above and similarly described for claim 10 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676